 644DECISIONSOF NATIONALLABOR RELATIONS BOARDRomo Paper ProductsCorp.andFolding Box, Corru-gated Box and DisplayWorkers Union, Local No.381, International Brotherhood of Pulp,SulphiteandPaperMillWorkers,AFL-CIO.Case29-CA-3068January 23, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNINGAND PENi;LLOOn June 15, 1973, Administrative Law JudgeAbraham H. Mailer issued the attached Decision inthis proceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusionsof the Administrative LawJudge and to adopt his recommended Order, exceptas modified below.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(3) and (1) of theAct by laying off eight employees on August 28.2 Wealso agree with his finding that Respondent did notiThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544, enfd. 188 F 2d 362 (C A 3, 1961) We have carefullyexamined the record and find no basis for reversing his findings.2All dates are in 1972. Chairman Miller agrees that Respondent violatedSec.8(a)(3)and (1) of the Act by layingoffthese employeesAsdemonstrated by the Administrative Law Judge, Respondent'sallegedbusiness justifications for the layoffs were pretextualChairman Millerwould find that the layoffs,which occurred during collective-bargainingnegotiations,were in retaliation for the Union's lawful refusal to accede toRespondent'seconomic position and were hence discriminatory and inviolation of Sec.8(a)(3)As Chairman Miller finds that no lockout wasinvolved, he views as inapposite the lockout cases cited by the Administra-tive Law JudgeaWe agree with the Administrative Law Judge's finding that Roth'scoercive speeches to the employees while the parties were still engaged incontract negotiations violated Sec.8(a)(5) and (1) of theAct.We do sobecause, in our opinion,Respondent'sspeeches threatened economicreprisals against the employees because of their support of the Union and itslawful bargaining position. These threats clearly were intended to exertpressure upon the employees to force the Union to accede to Respondent'sbargaining position In effect,Respondent thus was attempting to wean theemployees awayfromthe Union and to deal directly with them concerningmatters on which it was obligated to bargain with the Union.By suchconduct Respondent not only interfered with the employees'Sec 7 rights inviolation of Sec 8(a)(1) of the Act, but also undermined the Union and itslegitimate bargaining position in violation of Sec 8(a)(5) of the Act4 In affirming the Administrative Law Judge, we rely only on the factthat the decertification petition was filed on September 27, after theoccurrence of the unfair labor practices found above Since these unfairlabor practices were sufficiently serious to have "tainted" the validity of theRD petition,in that they had a tendency to contribute to employees'engage in overall bad-faith bargaining, but didviolate Section 8(a)(5) and (1) of the Act by itsconduct of August 28 and 313 and November 1.4 Wefurther agree with the Administrative Law Judge thatthe strike which began on September 5 was aneconomic strike and that it was not converted to anunfair labor practice strike by Respondent's unlawfulrefusal to bargain on November 1.5 Finally, we agreewith his finding that Respondent did not violateSection 8(a)(1) of the Act by soliciting striker A.Lopez to abandon the strike and return to work onSeptember 5 and thereafter,6 and by offeringreinstatement, on September 6, to the eight employ-ees previously found to have been unlawfully laidoff.In addition, we find that Respondent also violatedSection 8(a)(1) of the Act by (1) telling threeemployees, A. Lopez, Velez, and Gabilla, on August31 that they could come to work if they promised notto strike, and (2) causing the arrest of the unionsteward, Q. Lopez, at the picket line on September17.As to (1), above, the Administrative Law Judge'sfailure to make this added finding appears to havebeen inadvertent since his factual recitation withrespect thereto is based on the uncontradicted andcredited testimony of Lopez.With respect to the arrest of Q. Lopez, theAdministrative Law Judge deemed it inappropriatetomake any findings in view of the pending civilsuitsbetween the parties relating thereto. However,disaffection,we find Respondent was not Justified in relying on the petitionin refusingto bargainwith theUnion. MemberFanning would affirm theAdministrative Law Judge without comment in this respect6Member Fanningwouldfind the September 5 strike an unfair laborpractice strike from its inception,even though the August 28 layoffs-fol-lowing threats by Respondent's President Roth that there might be layoffs ifthere was going to be a stoke vote-were not included as a reason in thevote to strike taken the eveningof August28 Roth made similar threats atan employee meeting calledby himon August 31, the last day of thecontract,telling the employees they would lose their jobs if they struck. Atthe end of the day the remaining employees were paid off and told not tocome innext daywhich was theFridaybeforeLabor Day.However, threeemployees weretold bythe manager that they could come to work if theypromisedtheywould not go on strikeThe August28 layoffs are here foundto be 8(a)(3) and(I) violations, the August 28 and 31 threats are found8(a)(5) and(1),and the August 31 individual solicitations to continue towork onpromise not to strike are found 8(a)(l)Considering the unfairlaborpractices which occurred between the vote and the commencement ofthe strike,Member Fanning can see no reason to conclude that the strikewhich started September5 wassolely for economic reasons. Respondentmade use of the period to counter union economic proposals with coerciveinterference with Section 7 rights. These unfair labor practices did notprevent the strike though intended to do so In fact, Respondent's threatstying job loss to striking appear to have reinforced the employees' earlierdecision to stoke.AccordinglyMember Fanning would find a causalrelationship between these unfair labor practices and the inception of thestrike,and would require that any strikers who have not yet returned towork, upon application,be offered reinstatement to their former orsubstantially equivalent positions, dismissing if necessary employees hiredafter the strike began, and he would give the customary back pay from adate 5 days after unconditional request for reinstatement6Although not mentionedby theAdministrative Law Judge, theundisputed evidence establishes that, 2 or 3 weeks after the strike began,Roth again solicited strikerA. Lopez toabandon the strike and return towork208 NLRB No. 96 ROMO PAPERPRODUCTSthe fact that civil litigation is pending on a matterwhich is also al:eged as an unfair labor practice doesnot warrant our refusal to consider the matter fromthe standpointof our Act. As more fullyreported inthe Administrative Law Judge'sDecision,A. Lopezand Union Business Representative Rosa testifiedthat Respondent's president,Roth,asked the policeto arrestLopezon the picket line. On the other hand,Roth denied asking that the police arrest Lopez. TheAdministrativeLaw Judge failed to resolve thecredibilitydisputebetweenRoth'sand Lopez'accounts of the events preceding the arrest.In doingso, we believe that he abdicated his responsibility todeterminecredibility.'However,having examinedthe entire record,and noting that Roth's testimony inother respects was for the most part discredited bytheAdministrativeLaw Judge,we find Lopez'testimony,ascorroboratedbyUnionBusinessRepresentative Rosa, more plausible in the circum-stances than Roth's denial.Accordingly,we find thatRoth asked the police to search and arrest Lopez.Thisconclusion is borne outby the fact that Lopezwas releasedimmediatelyupon his arrival at thepolice station since no charges had been filed againsthim.We find it difficult in these circumstances tobelieve that the police would have arrested the manhad theynot been encouraged to do so.Accordingly,we find that Roth's ordering the search and arrest ofUnion StewardQ. Lopezin the presence of the otherpicketing employees was an attempt to strip theUnion of its most ardent supporter and to demeanthe Union's leadership in the eyes of the employees.By such conduct,Respondent violated Section8(a)(1) of the Act.ADDITIONAL CONCLUSIONS OF LAWHaving made the above findings, we will insert thefollowing paragraphs as Conclusions of Law 9 and10,renumbering the final Conclusion of Lawaccordingly."9.By telling employees that they could work ifthey promised not to. engage in a lawful strike,Respondent violated Section 8(a)(1) of the Act."10.By ordering the search and arrest of UnionSteward Q. Lopez in front of the other strikingemployees, Respondent violated Section 8(a)(1) ofthe Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Romo Paper Products Corp., Long Island City, New645York,itsofficers,agents, successors,and assigns,shall take the action set forth in the said recommend-ed Order,as so modified:1.Insert the following as paragraphs 1(e) and1(f):"(e) Telling employees that they can come to workif they promise not to strike."(f)Ordering the police to search and arrest unionofficials in the presence of other employees for thepurpose of demeaning them."2.Substitute the following for paragraph 2(c):"(c)Upon application,offer to the strikers whohave not yet returned immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist,to substantially equivalent positions,withoutprejudice to their seniority or other rights andprivileges;and place on a preferential hiring listthose striker applicants for whom such positions arenot immediately available."3.Substitute the attached notice for that of theAdministrative Law Judge.9 In view of the conflict in evidence,Chairman Miller believes itimproper for the Board to make a credibility resolution.Were the allegationin question of sufficient importance,he would remand to the AdministrativeLaw Judge,who saw and heard the witnesses. Under the circumstances.ChairmanMillerwould make no finding on this aspect of the caseAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT threaten our employees withlayoff and/or refusal to reinstate after a strike ifthey support Folding Box, Corrugated Box andDisplay Workers Union,Local No. 381,Interna-tional Brotherhood of Pulp,Sulphite and PaperMillWorkers,AFL-CIO, as their collective-bargaining representative.WE WILL NOT discourage membership in theabove-namedUnion,or in any other labororganization of our employees,by laying off or inany other manner discriminating against employ-ees with regard to hire and tenure of employmentor any type of working conditions of employ-ment.WE WILL NOT tell our employees that they cancome to work if they promise not to strike.WE WILL NOT order the police to search andarrestunion officials in front of the otheremployees for the purpose of demeaning them.WE WILL NOTfailand refuse to bargaincollectively, upon request,with respect to rates ofpay,wages,hours of employment,and otherterms and conditions of employment with the DECISIONSOF NATIONALLABOR RELATIONS BOARDabove-named Union as the exclusive representa-tiveof our employees in the appropriate unitdescribed below, and, if an agreement is reached,embody such understanding in a signed agree-ment.The bargainingunit is:All of our employees employed at our 36thStreetplant,exclusiveof office clericalemployees, guards and all supervisors asdefined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheirown choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities, exceptto the extent that such right is affected by theproviso to Section 8(a)(3) of the Act.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusiverepresentative of the employees in the aforesaidappropriate unit with respect to rates of pay,wages, hours of work, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.WE WILL make whole Delia Andrade, AmparoBotero,Altagracia Castillo, Elvia Vasquez, VilmaServellon, Patricia Sanitallan, Maria Teresa Peral-ta, and Elvia M. Urquijo for any loss of earningseach may have suffered by reason of their layoff.WE WILL, upon application, offer to the strikerswho have not yet returned immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges; and WE WILL place on apreferential hiring list those striker applicants forwhom such positions are not immediately availa-ble.All of our employees are free to become andremain members of the above-named union or anyother labor organization, or to refrain from doing so.ROMO PAPER PRODUCTSCORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street, Fourth Floor,Brooklyn, New York 11241, Telephone 212-596-3535.DECISIONABRAHAM H. MALLER, Administrative Law Judge: OnOctober 6, 1972, Folding Box, Corrugated Box andDisplayWorkers Union, Local No. 381,InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers,AFL-CIO,herein called the Union,filed a charge againstRomo Paper ProductsCorp.,herein called the Respon-dent.Uponsaid charge,the Regional Director for Region29 of the National Labor Relations Board,herein calledthe Board, on November 30, 1972, issued on behalf of theGeneral Counsel a complaint against the Respondent.Briefly, the complaint alleged that at all times since on orabout September 1, 1969, the Union has been representa-tivefor the purpose of collective bargaining of anappropriate unit described in said complaint; that theRespondent and the Union have been parties to acollective-bargaining agreement effectiveby itsterms fromSeptember 1, 1969, to August 31, 1972; that prior toAugust 1972, the Union requested the Respondent tobargain collectively with it,but that commencing in oraboutAugust 1972, and at all times thereafter, theRespondent refused to bargain collectively in good faithwith the Union; that on or about August 28 and 30, and onvarious other dates thereafter,the Respondent warned andthreatened its employees with discharge and other reprisalsif they ceased work concertedly and engaged in a strike;that on or about August 28, 1972, Respondent laid off thefollowingnamed employees: Delia Andrade, AmparoBotero,Altagracia Castillo, Elvia Vasquez,Vilma Serve-llon, and other employees because said employees assistedand supported the Union and engaged in other concertedactivity for the purpose of collective bargaining and mutualaid and protection;that on or about September 4 and 6and on various dates thereafter,the Respondent solicitedemployees engaged in the strike to return to work andabandon the Union in order to undermine the Union anddestroy its majority status; that on or about September 17,1972,Respondent caused the arrest of Quintin Lopezbecause of his assistance and support of, and activities onbehalf of, the Union. The foregoing acts of the Respondentare alleged to constitute violations of Section 8(a)(1), (3),and (5)of the National Labor Relations Act, as amended(29U.S.C. Sec.151,el seq.),herein calledthe Act. Afterthe commencement of the hearing herein, the GeneralCounsel amended the complaint to allege that on or aboutAugust 28,31, and on various other dates,Respondentbargained directly and individually with employees in theappropriate unit concerning rates of pay,wages, hours ofemployment,and other terms and conditions of employ-ment;and added the names of Patricia Sanitallan, MariaTeresa Peralta, and Elvia M. Urquijo as being among thepersons whom the Respondent laid off on or about August ROMO PAPER PRODUCTS28, 1972.In itsduly filed answer, the Respondent deniedany violations of the Act.Pursuant to notice, a hearing was held before me atBrooklyn, New York, on March 19 through 22, 1973. Allparties were represented at the hearing and were affordedfullopportunity to be heard, to introduce relevantevidence, to present oral argument, and to file briefs withme. Briefswere filed by counsel for the General Counseland by the Respondent on April 30, and May 1, 1973,respectively.Upon consideration of the entire record andthebriefs,and upon my observation of each of thewitnesses, I make the following:FINDINGS OF FACrI.THEBUSINESS OFME RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under, and existing by virtueof the laws of, the State of New York. At all times materialherein, Respondent has maintained its principal office andplace of business at 37-06 36th St., Long Island City, in theBorough of Queens, City and State of New York, where itis and has been at all times material herein, engaged in themanufacture, sale, and distribution of writing pads andrelated products. During the year preceding the filing ofthe complaint, which period is representative of its annualoperations generally,Respondent, in the course andconduct of its business, purchased and caused to betransported and delivered to its plant, paper products andother goods, of which goods and materials valued in excessof $50,000 were Iransported and delivered to its plant ininterstatecommerce directly from States of the UnitedStates other than the State in which it is located. Duringsaidyear,which period is representative of its businessoperations. Respondent manufactured, sold, and distribut-ed at its plant, products valuedin excessof $50,000, ofwhich products valued in excess of $50,000 were shippedfrom said plant in interstate commerce directly to States ofthe United States other than the State in whichit islocated,or to firms located in New York State, which themselvesare directly engaged in interstate commerce. Accordingly, Ifind and conclude that the Respondent is engaged incommerce within themeaning ofthe Act and that it willeffectuate the policies of the Board to assert jurisdictionhere.H. THE LABOR ORGANIZATION INVOLVFDFolding Box,CorrugatedBox and Display WorkersUnion,Local No. 381,International Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO,is now andhas been at all times material herein a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ISSUESIWhether thf: Respondent failed to bargain in goodfaith.2.Whether the Respondent laid off Delia Andrade,iUnless otherwise indicated, all dates mentioned herein were in 1972.2During August, Respondent made oral and written inquiry of theInternalRevenue Servu.e as to the effect of the pay board limitations on647Amparo Botero, Altagracia Castillo, Elvia Vasquez, VilmaServellon, Patricia Sanitallan,Maria Teresa Peralta, andElviaM. Urquijo because said employees assisted andsupported the Union, in violation of Section 8(a)(3) and (1)of the Act.3.Whether Respondent'smeetingswith the employees,on August 28 and 31. constituted a bypassing of the Union,in violation of Section 8(a)(5) and (1) of the Act.4.WhetherRespondent's invitations to individualstrikers to return to work was violative of the Act.5.Whether Respondent's conduct at the meeting ofNovember 1, constituted a refusal to bargain with theUnion, in violation of Section 8(a)(5) and (1) of the Act.6.Whether the strike was an economic or an unfairlabor practice strike.IV.THE ALLEGED UNFAIR LABOR PRACTICESA.The Sequence of EventsThe Respondent and the Union had been involved in acollective-bargaining relationship for approximately 12years prior to the events hereinafter detailed. During thatperiod, the Respondent recognized the Union as theexclusive collective-bargaining representative of all of itsemployees, exclusive of office clerical employees, guards,and supervisors as defined in the Act. The last contractbetween the parties was entered into effective September 1,1969, and expired on August 31, 1972. Prior to August1972,1theUnion requested Respondent to bargaincollectively with it fora new agreement.Under date of July26, the Union sent the Respondent proposals for a newcontract.Among other things, the Union requested anincrease of 50 cents per hour.The parties met to discuss the Union's proposal on orabout August 9. Present were Samuel Roth, the presidentand principal stockholder of the Respondent, QuintinLopez, union shop steward, and Umon Business Repre-sentatives Miguel Rosa and Joe La Forgia. At this meeting,President Roth expressed doubt whether he could grantany increase in wages exceeding 5.5 percent, under thePhase lI regulations?The parties met again on August 17. Present werePresidentRoth, Steward Lopez,BusinessAgentMarioIngordo, and Union Vice President John Danetra. Presi-dentRoth offered the Union an average increase of 20cents per hour, plus an increase of insurance contributionof $2 per week per worker, and an additional 1-dayvacation. President Roth indicated that this was the bestoffer he could make. Union Vice President Danetra toldRoth that the Union could not accept what he was offering"right now," but would take the offer back to the rank andfile.No appointment for a future meeting was made.During the week of August 21, President Roth tele-phoned Vice President Danetra and asked him to come tohis office to see whether they could arrive at an agreement.Danetra came the next day. President Roth explained hisposition to Danetra: That he would like to give a raise asmuch as he was allowed under the pay board regulations:wage raises.The recorddoes not disclose what answer. if any. theRespondent received 648DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he could not afford to give a bigger raise and showedDanetra a financial statement of the Respondent. Danetrareplied, "Sam, you must be in the wrong business. Wecannot do anything for you." On August 28, Danetratelephoned Roth and asked him whether he had thoughtabout increasing his offer or meeting the union demands.Roth replied that he could not offer more than he hadalready offered, that his offer was final. Danetra then saidthat if that was the case, "it seems we are going to have astrike."3Following his telephone conversation with Danetra onAugust 28, Roth called a meeting of his employees at the10:30 break in the morning. Through an interpreter,Isidore,Jacobovics, admittedly a supervisor, Roth in-formed the employees that he could not afford the uniondemands. Using a large white cardboard, he explained tothe employees what the union contract had cost theRespondent in the past and told them that "it is impossiblefor the Company to go along with" the union demands. Hesaid:If I would be forced to, I will close down Romo PaperProducts. The work-as much work as I put the last 16years in it, will go to nothing. 1 will close it downbecause there is no sense for me to continue underthose conditions. If that will happen, the Company willsuffer, there will be no more company, but there will beno more jobs, either, for anybody.I told them regardless, whether there will be a strike, orno strike, it will not alter the economic situation of thecompany. Even if they will have a strike, I can't-Icannot afford to pay more.In addition, Roth admittedly told the employees that ifthere was going to be a strike he might lay off some people.Other versions of this were testified to by variousemployees. Thus, employee Vasquez quoted PresidentRoth as saying, "I'm going to dismiss 12 people."According to employee Botero, Roth said that he couldsend some workers home that day. Employee Castillotestified that Roth said he could send a few people homebecause he could not take the demand of the Union.Steward Lopez testified that Roth said that "even if he hadwork, he could lay off as many people as he wants to."The credibility of the employees' versions is borne out bythe immediately succeeding event. At the close of workthatday, President Roth laid off employees Andrade,Botero,Castillo,Vasquez, Servellon, Sanitallan, Peralta,and Urquijo. President Roth testified that the reason forthe layoffs was the fact that it was obvious to him that astrikewould take place at the expiration of the contractand he did not wish to initiate any new work, that theemployees laid off were at the beginning stages ofproduction. The testimony offered by the General Counselas to what President Roth told the employees as the reasonfor their layoffs when he paid them is conflicting.The foregoing is based upon the credited testimony of President RothAlthough Vice President Danetra, testifying at the outset of the hearing,stated that he had no further meetings with President Roth after August 17,According to Vasquez, Roth told her, "So you are onstrike, you can stay home." Roth spoke in English to theemployees. Employee Botero, who does not understandEnglish, testified that employee Vasquez interpreted Roth'sstatement to her as follows: "If you want to strike, gohome, stay at home." On the other hand, Antonio Lopeztestified that at the union meeting that evening,employeesVasquez, Castillo, Botero, and Andrade told the assembledemployees that Roth did not give them any reason for thelayoffs.And Business Agent Rosa testified that at themeeting the girls came and reported that they had beenlaid off because there was no more work.Following President Roth's morning meeting with theemployees, Steward Lopez telephonedBusinessRepresent-ative Rosa, as a result of which the Union called a meetingof the employees to be held immediately after work thatevening at a nearby restaurant. The meeting was attendedby all union employees of the Respondent. At the start ofthemeeting, the laid off employees informedBusinessRepresentative Rosa that they had been laid off. Rosa toldthem that, immediately following the meeting, he would goto see President Roth and inform him that the layoffs werein violation of the contract's requirement to provide 3 days'prior notice. Rosa then informed the employees as toRoth's offer and that the Union's position was that theofferwas insufficient. Rosa then asked the employees tovote whether they would authorize a strike if there was nofurther progress in the negotiations. The employees votedunanimously to authorize a strike if no further progresswas made. Rosa then advised the employees that althougha strike had been authorized, there was still time fornegotiation, and that to this end he would immediately goto President Roth to inform him as to what had occurred.Immediately following the evening membershipmeeting,BusinessRepresentatives La Forgia and Rosa and StewardLopez called upon President Roth who was still in hisoffice.There is some disagreement in the testimony as tothe discussion that occurred. According to President Roth,La Forgia told him that a strike vote had been taken by theemployees, and they had agreed to strike "if we do notagree this week with the union demand." La Forgia alsotold him that he had no rightto dismissthe girls withoutthe 3 days' notice, and each party suggested that the otherparty read the contract regarding layoffs. According toBusiness Representative Rosa,the union representatives, inaddition to complaining about the layoffs without giving atleast 3 days' prior notice, told Roth that the employees"had taken a vote to go out on strike, if necessary, and ifthere is no further negotiation by the end of the contractexpiration, that the people would go out on Tuesday."Rosa did not remember precisely what Roth had an-swered: "I believe his answer was `you do what you want,'or something like that, to that effect." Steward Lopez'sversion was somewhat different. According to him, theunion representatives told Roth that they had taken a voteto allow the Union to go on strike if there was no progressin negotiation, but did not tell Roth when the strike washe was not called to explicitly rebut Roth's testimony detailed aboveconcerning a meeting during the week of August 21 and the telephoneconversation with Roth on August 28. ROMO PAPER PRODUCTS649going to begin,because there was still time to negotiate acontract.There were no further communications between theparties,except that according to Roth he approachedSteward Lopez on August 29 and again on August 31, andasked him,"Why don'tyou agree to my proposals?" Oneach occasion,Steward Lopez replied that the Unioninsisted that Roth had to agree to its proposals.On August 31, the last day of the contract term, Rothcalled another meeting of his employees at noon as "a finalstating'of myposition,as far as the strike is concerned, asfaras the new contract is concerned." Again usingManager Jacobovics as an interpreter,President Roth toldthe employees"how much it would cost us, if we wouldaccede to the union demands. I explained to them that it isimpossible,asmany times as I go over my figures, it isimpossible for me to give in on this point." According toRoth,the employees stated that they did not want a strike.But to this,according to Roth,"I said to them don't tell ittome,tell it to theUnion." President Roth also told theemployees that "since Friday is a short day, and we areabout finished with our work,with our production, wedon't want to start again something new, I would like thatnobody shouldcome, in on Friday. Nobody, with oneexception.Iasked one Stan to come in and workdownstairs in the basement,to finish up the rolls that hewas-that he started earlier."The foregoing recital represents President Roth's testi-mony as to what occurred at the meeting.Roth's version,as far as it goes, is not disputed by the General Counsel'switnesses.However,theygo further.Thus,StewardQuintin Lopez quoted Roth as adding that"If we are, goingto strike,nobody will have the job back." And AntonioLopez testified that Roth said that if the Union struck, theemployees could be certain thattheywouldn't get theirjobs back. I have some reservations in crediting thistestimony,as Steward Lopez exhibited some hostilitytowardRoth arising from a loan which Roth hadpreviously made to him and then demanded acceleratedrepayment. Also, the General Counsel permitted AntonioLopez to remain in the hearing room,despite an earlierorder which I had entered sequestering witnesses.Never-theless,Iam inclined to credit this testimony in theabsenceof any explicitdenialby Roth that he had utteredthe threat.After the meeting, President Roth removed the timecardsfrom the rack,computed the salaries,and paid off theemployees at the end of the day.Following the meeting,Manager Jacobovics spoke withemployees Antonio Lopez,John Velez,and Jesus Gabillaand told them that they could come into work, "if wepromised him that we didn't want to go on strike." NeitherVelez nor Gabilla were called to corroborate AntonioLopez's testimony. On the other hand, Manager Jacobo-vics failed to deny explicitedly making this statement. ThetestimonyofAntonio Lopez on this matter standsuncontradicted and is credited.The following Monday was Labor Day, and the plantwas closed.On Tuesday,September 5, the strike com-menced and Respondent's plant was picketed.Respondentplaced asign outside the plant reading: "Workers of RomoPaper Corporationare not on strike."On, or about September 6, under Roth's instruction,Manager Jacobovics called all of the female employeeswho had been laid off, except Andrade,whom Roth,himself,called and told them thatthe plant was workingand that they could come back to work.On or about Tuesday,September12, Steward Lopezentered the plant to obtainfor employee Augusto Cerba-llos certainpay that Cerballos claimed the Respondentowed him.While he was there,Steward Lopez admittedlyspoke to theemployeeswho were workingand tried toinduce themto join thestrike.When Steward Lopezrefused to leave the plant, Manager Jacobovics called thepolice whoescortedLopez fromthe plant.President Rothwas not present at the time, and when the police askedManagerJacobovicsifhe wanted Lopez arrested,he toldthem,"The boss is-not here,the boss will decide." WhenPresidentRothcame to the plant,Manager Jacobovicsrelated the events to him and told him that the policewanted to know if he wanted Lopez arrested.Roth at thattime did not indicate any desire to have Lopez arrested.On Sunday,September 17, President Roth received atelephone call from his super, John Velez, informing himthat some female employees had been threatened andmolested thatmorning as they sought to enter the buildingand that a lock on the back door was broken.Roth pickedup Jacobovicsand droveto the plant.Before arriving,however, Roth called the police,and both Roth and thepolice arrived at the same time.Roth told the police whathad been reportedto him by Velez,and the police thenchecked the lock. The policethen came to the front of thebuilding wherethe strikerswere standing and asked themwhether anyone had tampered with the lock. The strikersdenied having doneso. Theevidence as ,to whatoccurredafter that is conflicting.PresidentRoth testified that one ofthe policemenrecognizedSteward Lopezas the personwhom he had a few daysearlier taken out of the plant, andthereupon searchedSteward Lopez. Apparentlyhe foundnothing incriminating,but asked PresidentRoth whetherhe wantedLopezarrested.Roth replied in the negative,saying thathe would takecare of the matter in the courts.On the other hand,Business Representative Rosatestifiedthat Roth told thepolicethat Lopez wasdangerous andthat he didnot want him in the area,and the policethereupon searched Lopez and at Roth's request arrestedhim. StewardLopez corroboratedRoss's testimony thatRoth hadordered his arrest.At anyrate, the police didarrestLopez,took him to the station,where he wasreleased without charges being filed against him.It appearsfrom the record that a civil suit is pending with regard tothe arrest.4Accordingly,no finding is made with regardthereto.In September, President Roth received a telephone callfrom one, Hymie Powell,who identified himself as a laborconsultantwho had done workin the past for one of4At the time of the bearing,there were pending two actions: one bythe Respondent against Lopez for trespass.Lopez against Roth and/or the Respondent for false arrest, and another by 650DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent's customers and who, at the suggestion of thecustomer, was making the call to Roth.5 According toRoth, Powell "proposed to arrange for a meeting with theUnion in order to get the Union to withdraw the chargesagainst us, and to let us proceed with the decertificationand of the election in the shop." Roth conferred with hisattorney, Stephen Pollack, and as a result Powell met withthem and according to Roth, "he was asked only to do-toarrange that the Union should consent to a withdrawal ofthe charges, and consent to an election in the shop."According to Attorney Greenfield, whose testimony Icredit, Powell called the union president in late September.The union president asked Attorney Greenfield, who waspresent, to listen in on the conversation. According toAttorney Greenfield, Powell said that he was representingthe Respondent and asked the union president to give theRespondent a break, saying "you know, we can file adecertification."The union president, with profanity,rejected the suggestion. A decertification petition was, infact, filed on September 27. Union Vice President Danetra,whose testimony I credit in this regard, testified that hereceived a telephone call from Powell who stated that "herepresented Romo Packaging, and said that Romo Packag-ing was ready to make a settlement on the contract, and hewould like to have a meeting with as, with all concernedparties." Accordingly, Danetra called Attorney Greenfieldand arranged for a meeting with Powell and the Respon-dent on the evening of November 1. at the union office.The meeting was held as planned. Present were Danetra,Business Representatives Ingordo and Rosa, and AttorneyGreenfield for the Union, and Powell, Attorney Pollack,and President Roth for the Respondent. According toAttorneyGreenfield's credited testimony "Powell hadopened the discussion by saying that he had arranged thismeeting, and he hoped that the Union would be mindful ofthe fact that Mr. Roth was not-did not have an enterpriseof the same size as the other employers and that the Unionwould be moderate in its demands." At that point,Attorney Pollack apparently noticed that Attorney Green-fieldwas writing on a pad of yellow paper and asked,"What are you doing?" Greenfield replied. "I'm takingnotes.What should I be doing?" Pollack then said hethought this was supposed to be an off-the-record meeting.AttorneyGreenfield suggested that that would be anabsurdity, as the union officials had to report the result ofthemeeting to the strikers, and asked Attorney Pollackwhat his objection was to discussing the economic terms.Attorney Pollack replied that he did not want theRespondent's position to be prejudiced with respect to athen pending decertification petition filed by one of theemployees or a possible R.M. petition that he might file:that the Respondent was challenging the Union's contin-ued representation of a majonty of the unit. Powell statedthat this was not his understanding; that his understandingwas "we came here to settle the strike." AttorneyGreenfield suggested that the important thing was to settlethe matter on economic terms and get the strike over with.Powell then said that if Attorney Pollack insisted upon an5PresidentRoth testifiedthat the event occurred in October.Ilowever,in view of certain testimonyby Leo Greenfield,attorney for the Union,whose testimony I find to he more reliable,I find that the event occurred inoff-the-recorddiscussion, the people might as well gohome, and apologized for having set up the meeting.Attorney Pollack told Powell that there must have beensome failure of communication: "You must have misun-derstood me." President Roth then said, "Well, I am sorry,too, but I have to follow the advice of my lawyer, thatmaybe we could have a meeting and talk that isn't ameeting." To this, Attorney Greenfield replied, "No, Mr.Roth, either we have a meeting that is a meeting and it isan official meeting or we have nothing." The meeting thenbroke ups At the time of the hearing, the strike was still inprogress, and Respondent was operating its business. Therecord shows that two of the laid off employees, Servellonand Andrade, had returned to work. The record alsodiscloses that a retired couple,Mr. and Mrs. JacobBuchinger, who had previously worked with the Respon-dent on a full time, and later on a seasonal, basis hadreturned to work immediately after Labor Day and worked40 hours that week. Roth admitted that he had telephonedthem to come to work, but was deliberately vague as towhen he had called them.B.Conclusions1.Alleged bad-faith bargainingAt the outset of the hearing, the General Counsel statedthat he was not contending that Respondent's offer ofAugust 17 indicated bad-faith bargaining. On brief,however, the General Counsel states:Thus, although Respondent's contract renewal offer ofAugust 17 may not, by its bare terms, have exhibitedper sebad faith, the take-it-or-leave-it context in whichitwasmade, and Respondent's total subsequentconduct including various independent unfair laborpractices clearly is indicative of Respondent's failure tomeet its obligation to bargain in good faith.I do not believe that the facts of this case lend themselvesto the overall approach suggested by the General Counsel,but that each of the Respondent's acts occurring afterAugust 17 must in the first instance be considered bythemselves. To begin with, the General Counsel contendsthat the Respondent's attitude was a take-it-or-leave-itposition.What the General Counsel overlooks, however, isthat the Union was equally adamant in adhering to itsproposals. It does not appear that either side showed theslightest tendency to compromise its position in any way.Nor does it appear that the Union was diligentin itseffortsto set up negotiating conferences in an attempt to resolveits differences with the Respondent.In sum, there was nogive and take on either side.2.Respondent's meeting with the employees onAugust 28The General Counsel contends that by meeting with theemployees on August 28, and discussing with them why hisoffer was reasonable and should have been accepted, suchSeptember6AttorneyGreenfield's testimony, as summarized above, was notdisputed Powell was not called as L witness ROMO PAPERPRODUCTS651"conduct [was] calculated to induce employees to bargainindividuallywith their Employer, and to disregard theirchosen bargaining agent, and was an attempt to bypass theUnionand undermineitsauthorityas thestatutorycollective-bargaming representative,"in violation of Sec-tion 8(a)(5) of the Act. (Quoting fromQuakerState OilRefining Corporation,121NLRB 334, 337). On the otherhand, Respondent, relying upon Section 8(c) of the Act,contends that the statements madeby Rothat his meetingof August 28 were protected by the Act as the exercise offree speech. It should he noted at the outset that Section8(c) of the Act while sanctioning "the expressing of anyviews, argument, or opinion," contains the condition that"such expression contains no threat of reprisal or force orpromise of benefit." Consistent therewith, the Board hasdeclared:As matter of settled law, Section 8(a)(5) does not, on aper sebasis, preclude an employer from communicat-ing, in noncoercive terms, with employees duringcollective-bargaining negotiations.The fact that anemployer chooses to inform employees of the status ofnegotiations, or of proposals previously made to theUnion,or of its version of a break-down in negotiationswillnot alone establish a failure to bargain in goodfaith(Proctor&GambleMfg. Co.,160 NLRB 334, 340).Conversely, it has been held inWantagh Auto Sales, Inc.,177 NLRB 150:While . . . employers have been held to have violatedSection 8(a)(5) of the Act by communicating withemployees durng collective-bargaining negotiations,such violations have been found only when theemployer's language was itself coercive,or couldreasonably be construed as coercive in the context ofother unfair labor practices of the employer(Id.at p.154).To the same effect, seeStokely-Van Camp, Inc.,186 NLRB440, 450.That President Roth in the conference used coercivelanguage is clear from the record. Not only did he indicatethe possibility of closing the plant in the event of the strike,but in addition indicated that he might lay off some peoplethat day. While underN.L.R. B. v. Golub Corporation,388F.2d 921 (C.A. 2, 1967), relied upon by the Respondent,PresidentRoth's statement that the impossibility of theRespondent to accede to the Union's demands mightcompel the closing of the plant, may have constituted theexerciseof free speech under Section 8(c),7 his threat to layoff some of his employees that day does not fall within thatcategory.To the contrary, it was plainly a threat.Accordingly, I find and conclude that President Roth'sconduct at the meeting of April 28 constituted a violationof Section 8(a)(5) and (1) of the Act.3.The layoffs of August 28As noted above, President Roth's threat made at the7But seeBancroft Manufacturing Compan3.Inc,189 NLRB 619, quotingfromSuprenantMfg, Co v. N LRB,341 F 2d 756, 761 (C.A. 6, 1965)morning meeting on August 28 to lay off several employeesmaterialized immediately. At the end of that day, PresidentRoth paid off and laid off eight women employees.Respondent contends that these layoffs were not violativeof Section 8(a)(3) of the Act, because it argues that it wasin the nature of a partial defensive lockout in view of animpending strike.The record does not support thecontention. In the first place,while it appears that bothsides were adamant in their positions with regard to thewage increase demanded by the Union,there still remainedseveral days of the contract's effectiveness during whichthe parties could have negotiated further.And, indeed,they could have negotiated even after the expiration of thecontract.Second,the business reason assigned by theRespondent for the layoff of the eight employees, viz., thattheir work was at the inception of the production processand the Respondent did not want to have any work inprocess if the Union called a strike,is likewise contradictedby the facts in the record. Thus, it appears clear that theRespondent did not contemplate closing the plant in theevent of a strike. To the contrary, the record demonstratesthat the Respondent fully intended to continue operationsin the event of a strike.Thus,Manager Jacobovics toldAntonio Lopez, Jesus Gabilla, and John Velez on August31, that they could come to work if they promised that theywould not go on strike.Also, during the week of August 28,ifnot earlier, President Roth had arranged for Mr. andMrs. Jacob Buchinger to return to work immediately afterLabor Day.While the Board inRoyal Packing Company,198 NLRBNo. 148, has recognized the legitimacy of a partialdefensive lockout prior to the expiration of a contract, theconsiderations which prompted the Board'sdecision areabsent in the instant case.InRoyal Packing,it appears thatthe earlier layoff of the employees who were engaged inslaughtering was necessary to prevent the spoilage of meatwhich might not be fully processed by the time the contractexpired.In the instant case,not only is the problem ofspoilage absent,but as has been previously pointed out, theRespondent fully intended to continue operations after theexpiration of the contract.Since the alleged businessreasons advanced by the Respondent to justify the layoffsof these employees is completly unsupported by the record,itfollows that the Respondent by said layoffs violatedSection 8(a)(3) and(1) of the Act,and I so find.4.Respondent'smeetingwith the employees onAugust 31As tothe General Counsel's contentions that PresidentRoth'smeeting with the employees on August 31 constitut-ed a bypassing of the Union, the facts appear to be similarto those involved in the meeting of August 28. AgainPresidentRoth pointed out to the employees what hisacceding to the Union's demands would mean as far as theRespondent's ability to remain in business was concerned.He explained that it was impossible for him to give in onthe matter of the raise requested by the Union.Apparently,itwas President Roth's purpose to appeal to the employees 652DECISIONS OF NATIONALLABOR RELATIONS BOARDso that they could use their influence upon the Umon toagree to the raise proposed by the Respondent. At no time,did the Respondent at this meeting offer the employeesanythingmore than had been previously offered to theUnion. However, as in the meeting on August 28, PresidentRoth did engage in coercive remarks-this time the threatthat the employees would lose their jobs if they engaged ina strike.Under the authorities previously cited, theseremarks converted his action into a violation of Section8(a)(5) and (1) of the Act.5.The closing of the plant on September 1The record is not clear as to whether the Respondentintended to lock out its employees after August 31, the dateof the expiration of the contract. All that is clear is thatPresident Roth announced that the shop would be closedon the next day, Friday, because it was a short day and hedid not wish to start any new work. The Union's action incalling the strike on September 5, the next work day, andby having pickets appear in front of the plant, prevents adetermination as to whether the Respondent intended tolock out the employees after Friday. As to whether theRespondent was guilty of a violation in engaging in alockout, assuming that it intended to continue the lockoutafter September 1, the law is clear that such action by anemployer is not violative of the Act.American ShipBuilding Co v. N.L.R.B.,380 U.S. 300 (1965). It wouldtherefore serve no useful purpose to determine whether theRespondent intended a permanent lockout after September1.Militating against such a conclusion appears to beRespondent's subsequent conduct in communicating withindividual strikers inviting them to return to work.6.Respondent solicits the strikers to return toworkIt isundenied that President Roth, on the morning ofSeptember 5, solicited employee Anthony Lopez to returnto work, stating that a majority of the people were working.Lopez refused. It is also admitted that both President Rothand Manager Jacobovics telephoned the women employeesasking them to return to work. It does not appear, however,that any of the employees were offered any greater benefitsthan those previously offered to the Umon. The GeneralCounsel contends that the Respondent's sole purpose inthe solicitations was to undermine the Union, in violationof Section 8(a)(5) of the Act. I do not agree. InEditorial"El Imparcial, " Inc.,123 NLRB 1585, enfd. 278 F.2d 184(C.A. 1, 1960), the Board said at 1587 that "the merenoncoercive solicitation of strikers to return to work is notan unfairlabor practice."Texas Gas Corporation,136NLRB 355, 370, relied upon by the General Counsel, isdistinguishable. It appears that the Company in that caseadvised the striker that the "Company was furnishing food,clothing, and shelter to those working at the plant"(Id.at363).Accordingly, I find and conclude that the Respon-dent did not violate the Act by soliciting strikers to returnto work.7.The meeting of November 1The parties finally met on November 1 pursuant toarrangements made by Labor Consultant Powell who hadbeen retained for that purpose by the Respondent. As hasbeen detailed above, the Respondentinsistedthat themeeting would be off-the-record, objecting to AttorneyGreenfield's taking notes. The Union insisted that an off-the-record conference would be meaningless, and theconference thereupon broke up. President Roth insistedthatPowell's authority was limited "to arrange that theUnion should consent to a withdrawal of the charges, andconsent to an election in the shop." I credit the statementof Powell. as quoted by Attorney Greenfield, that this wasnot his understanding; that his understanding was "wecame here to settle the strike." Contrariwise, it would benaive to believe that the Union would have agreed to meetfor the sole purpose of withdrawing the charges and havingan election, an action which would be tantamount to acomplete surrender. I therefore do not credit the testimonyof President Roth that Powell's authority to arrange themeetingwas limited, and I find and conclude thatPresident Roth did retain Powell for the purpose of settingup a meeting with the Union to resolve all of thedifferences between them and then later changed his mind.Respondent argues inferentially that its refusal to discusseconomicmattersat thismeeting wasjustified by thependency of a decertification petition. The law is not clearwhether the decertification petitionperse relieves anemployer of his continuing duty to bargain. To thecontrary, inSouthwest Chevrolet Corp.,194 NLRB 975, itwas held that "the filing of a petition [for decertification]does not alone suspend the duty to bargain absentevidence of a good-faith doubt of majority." To the sameeffect seeDayton Town and Country Furniture Shop, Inc.172 NLRB 955, 962.More recent decisions of the Board may appear to raise aquestion as to whether the Board still adheres to this view.Thus, inNewhouse Broadcasting Corporation,197 NLRB885, the Board upheld an Administrative Law Judge'sholding that, where there was no suggestion that thedecertification petitionwas instigated by the employer,"Respondent had a valid basis for declining to meetfurther with the Unionunlessthe decertification petitionmust,in law,be disregarded because of previous unfairlabor practices of the Respondent, i.e., the alleged refusalsto bargain asserted by the General Counsel...." Howev-er, in that case the Administrative Law Judge concludedthat there had been no previous refusal to bargain. Thecase isdistinguishable in that, in the instant case, 1 havefound previous violations of Section 8(a)(1) and (3) of theAct, in addition to 8(a)(5). That such unfair labor practicesmay have contributed to the disaffection of the employeeswho filed the decertification petition is, of course,conceivable.InThe Rogers Manufacturing Company,197 NLRB 1264,thepartieshad entered intoa settlementagreementpursuant to which they had bargained, but the employerbroke off bargaining because ofthe filingof a decertifica-tion petition. The employer's action was found to be aviolation of Section 8(a)(5) under those circumstances. (Seefn. 2 of the Board's Decision.)More recently, inTelautograph Corporation,199 NLRB892, the Board held that an employer was relieved of the ROMO PAPERPRODUCTSduty to bargain by the pendencyof a decertificationpetition.But it is noted that in that case, the RegionalDirector had previouslyissued a Decisionand Direction ofElection.Although theRegional Director later issued thecomplaint on which thecase wasbased, he did not setaside the decertificationpetitionor his Decision andDirection of Election. The Board noted:We wish to clarifythismatter,since a clear statementof that principle may obviate the necessity for lengthydelays in the processing of properly supported decertifi-cation petitions under like circumstances in the future.Such processing neednot be delayed by an 8(a)(5)charge,since such charge could be promptly dismissedas nonmeritorious unless, of course,the charge containsallegations that the Respondent has committed someact (other than its mere refusal to bargain)which maybe a proper basis for finding a violation of our Act.As noted above with regard to theNewhousecase, theinstant case involves violations other than a mere refusal tobargain.Finally, inThe National Cash Register Company,201NLRB 1034, the Board upheld an Administrative LawJudge'sdecision that the employer had violated Section8(a)(5) and that the pendency of decertification petitionswas no defense where the employer had inspired the filingof such petitions.The Board said:we agree with the Administrative Law Judge thatthe Respondent did not establish either that the Unionlost its majority status as of the critical date herein orthat it entertained a good-faithdoubt with respectthereto.In the latter connection,the Respondent maynot rely on the decertification petitions it unlawfullyinspired;nor may it invoke the filing of such petitionsas a defense under the Board's recentTeleautographdecision.A review of the foregoing cases does not, unfortunately,shed much light on the instant case,in view of the peculiarcircumstances involved in each case.This much is clear:The Board has not explicitly overruled its holding inSouthwestChevroletCorp., suprathat "the filing of apetition[for decertification] does not alone suspend theduty to bargain absent evidence of a good-faith doubt ofmajority."As to evidence of a good-faith doubt ofmajority, the Board pointed out inLaystrom ManufacturingCo., 151 NLRB 1482:A showing of such doubt,however,requires more thanan employer's mere assertion of it and more than proofof the employer'ssubjective frame of mind. Theassertionmust be supported by objective considera-tions.(Idat 1484).The record is devoid of any evidence, other than AttorneyPollack's bare assertion at the meeting that the Respondentdoubted the Union's majority. To the contrary, theinstructions which I find that President Roth gave Powellto set up the meeting are inconsistent with any such doubt.Inotealso that AttorneyPollack's statement at the653meeting that the Respondent"might" file a"possible" RMpetition, hardly indicates a conviction that the Union hadlost itsmajority.Weresuch the case,itwould seem that theRespondent would wasteno timein so filing.Under thesecircumstances,I find andconclude that the Respondenthad no right to rely upon the decertificationpetition as abasis for its refusal to bargainon November 1. In anyevent,themeetingo,November1furnished the partieswith. an opportunityto discuss their differences and tonegotiate fora new contract,but the partiesdid not do sobecause ofthe intransigenceof theRespondent.Accord-ingly,,I find and conclude that the Respondentwas guiltyof a refusal to bargain on November 1, in violation ofSection 8(aX5) and (1) of the Act.8.The nature of the strikeThe GeneralCounsel contends that the strike was fromits commencement an unfair labor practice strike. I do notagree.It is clear from the record that, although as I havefound, the layoffof the employees on August 28 wasviolativeofSection 8(aX3) and(1)of theAct, theRespondent's action in this regard did not form the basisof the employees'strike vote.To the contrary, such layoffswere not consideredby the employeesat their meeting onthe eveningof August 28, when theyauthorizedthe Unionto strike,and formed no basis for the decision. Instead, theemployeesvoted tostrike if there was no further progressin the negotiation.Yet, asidefrom the Union leaderscallingon President Roth immediately'following theeveningmeeting of the employees on August 28,andcomplainingof the factthat the Respondenthad laid offthe employeeswithout 3days'notice, as they contendedwas requiredby the contract,and informing PresidentRoth of thestrike vote,if there were no further progress inthe negotiations,the Unionmade no attemptto set upanother meetingwiththe Respondent to attempt to resolvetheir differences,althoughseveral daysof the contract'stermstillremained. In these circumstances,I find andconclude thatthe strikewhich the Union called onSeptember5 was economic in nature.Nor isa different result requiredby the factthat theRespondent violated theAct byRoth's coercive statementsat the employees'meetingsof August28 and 31.Again,these acts did not form the basis of the Union's decision tostrike if there was no progress in the negotiations.Although I have found that theRespondent's conduct atthemeetingof NovemberIwas violativeof the Act, Icannot find thatit converted the strike which started as aneconomic one into an unfairlaborpracticestrike.As theBoard statedinAnchorRomeMills, Inc.,86 NLRB 1120 at1122:... an employer's unfair laborpractices during aneconomicstrike donot automaticallyconvert it into anunfair labor practice strike.Such conversion will befoundonlywhen there is proof of a casual[sic]relationship between the unfairlabor practices and theprolongationof thestrike. (citing cases)Proof of such a causal relationship is absent here. To thecontrary,the issue which caused the strike-a difference in 654DECISIONS OF NATIONALLABOR RELATIONS BOARDthe amount of pay-remains the issue which still keeps theparties apart.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section 1V,above, occurring in connection with the operations of theRespondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.The RemedyHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(l), (3),and (5) of the Act, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent discriminatorily laidoffDelia Andrade, Amparo Botero, Altagracia Castillo,Elvia Vasquez, Vilma Servellon, Patricia Sanitallan, MariaTeresa Peralta, and Elvia M. Urquirjo on August 28, buthas since that time offered each of said employeesreinstatement to their former jobs, I shall recommend thatthe Respondent be ordered to make them whole for anyloss of earnings each may have suffered by reason of suchlayoffs until the date each was offered reinstatement, withinterest to be computed in the customary manner .8Having found that the Respondent's employees havesince September 5, 1972, been engaged in an economicstrike, I shall order the Respondent, upon application, tooffer to the strikers who have not yet returned immediateand full reinstatement to their former or substantiallyequivalent positions to the extent that such positions areavailable: and place on a preferential hiring list thosestrikerapplicants forwhom such positions are notimmediately available.Having found that the Respondent has refused tobargain with the Union in violation of Section 8(a)(5) and(1) of the Act, I shall recommend that it be ordered tobargain in good faith with the Union, upon request, as theexclusiverepresentativeofallitsemployees in theappropriate unit described above concerning rates of pay,wages,hours of employment, and other terms andconditions of employment, and if an understanding isreached, embody such an understanding in a signedagreement.1shall further recommend that the Respondent beordered to preserve and make available to the Board or itsagents, upon request. payroll and other records to facilitatethe computation df the backpay due and the right toreinstatement.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employees'rights safeguarded by the Act, I shall recommend that it8FW Woolworth Companj,90NLRB289,Isis Plumbing& Heating Co,138NLRB 7169 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings.cease and desist from infringing in any manner on therights guaranteed in Section7 of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The unit set forth in section IV, above, of thisdecision constitutes an appropriate unit for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.The Unionis,and at all times material herein hasbeen, the exclusive representative of the employees of theaforesaid appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act.5.BymeetingwithRespondent's employees andthreatening to lay off some of them if the Union insistedupon its demands the Respondent violated Section 8(aX5)and (1) of the Act.6.By meeting with the employees and threatening themthat they would lose their jobs if they engaged in a strike,the Respondent violated Section 8(aX5) and (1) of the Act.7.By laying off employees Andrade, Botero, Castillo,Vasquez,Servellon,Sanitallan,Peralta,andUrquijobecause they were members of the Union, the Respondentviolated Section 8(a)(5) and (1) of the Act.8.By refusing to bargain with the Union on November1,1972, the Respondent violated Section 8(aX5) and (1) ofthe Act.9.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSRespondent,Rome, Paper ProductsCorp.,itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Threatening its employees with layoffs and/or refusalto reinstate after a strike if they support Folding Box,Corrugated Box and Display Workers Union, Local No.381, International Brotherhood of Pulp,Sulphite andPaper Mill Workers,AFL-CIO,as their collective-bargain-ing representative.(b)Discouraging membership in Folding Box, Corrugat-ed Box and Display Workers Union, Local No. 381,International Brotherhood of Pulp,Sulphite and PaperMillWorkers,AFL-CIO,or in any other labor organiza-tion of its employees,by laying off, or in any other mannerdiscriminating against employees with regard to hire andtenure of employment or any type of working conditions ofemployment.(c)Failing and refusing to bargain collectively, uponconclusions,and recommendations, and recommended Order herein shall,as provided in Sec. 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order and all objectionsthereto shallbe deemed waived for all purposes ROMO PAPERPRODUCTSrequest,with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment with Folding Box, Corrugated Box and DisplayWorkers Union, Local No. 381, International Brotherhoodof Pulp, Sulphite and Paper Mill Workers, AFL-CIO, asthe exclusive representative of its employees in theappropriate unit described below, and, if an agreement isreached, embody such understanding in a signed agree-ment. The bargaining unit is:All employees of Respondent, employed at its 36thStreetPlant, exclusive of office clerical employees,guards, and all supervisors as defined in the Act.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities,except to the extent that such right is affected by theproviso to Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain collectively with Folding Box,Corrugated Box and Display Workers Union, Local No.381, International Brotherhood of Pulp, Sulphite andPaper Mill Workers, AFL-CIO, as the exclusive represent-ative of the employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours of work, andother terms and conditions of employment, and, if an10 In theevent thattheBoard's Order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant655understanding is reached, embody such understanding in asigned agreement.(h)Make whole Delia Andrade, Amparo Botero,AltagraciaCastillo,ElviaVasquez,Vilma Servellon,Patricia Sanitallan,Maria Teresa Peralta, and Elvia M.Urquijo for any loss of earnings each may have suffered byreason of their layoff, in the manner set forth in the sectionof this Decision entitled "The Remedy."(c)Upon application, offer to the strikers who have notyet returned immediate and full reinstatement to theirformer or substantially equivalent positions to the extentthat such positions are available; and place on a preferen-tialhiring list those striker applicants for whom suchpositions are not immediately available.(d) Preserve and make available to the Board or itsagents, upon request, for examination and copying, allrecords necessary for the determination of the amount ofbackpay due and right to reinstatement.(e)Post at its plant at Long Island City, New York,copiesof the attached notice marked "Appendix.""'Copies of the notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by anauthorized representative of the Respondent, shall beposted by the Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."